  Case 1:19-cv-01333-ABJ Document 16-7 Filed 10/01/19 Page 1 of 3




                 EXHIBIT G
Plaintiffs’ Motion for a Temporary Restraining Order
          Case 1:19-cv-01333-ABJ Document 16-7 Filed 10/01/19 Page 2 of 3
                                                       U.S. Department of Justice
                                                       Civil Division
                                                       Federal Programs Branch

                                                       Mailing Address           Overnight Delivery Address
                                                       P.O. Box 883              1100 L St, NW, Room 12014
                                                       Washington, D.C. 20044    Washington, D.C. 20005



Kathryn Wyer                                                               Tel: (202) 616-8475
Senior Trial Counsel                                                       Fax: (202) 616-8470
                                                                           kathryn.wyer@usdoj.gov


September 23, 2019

Via Electronic Mail

Anne L. Weisman
Citizens for Responsibility and Ethics in Washington
1101 K Street, NW
Washington, DC 20005

        Re: CREW v. Trump, No. 1:19-cv-1333 (D.D.C.)

Dear Ms. Weisman:

       This letter responds to your letter sent to me by e-mail dated September 20, 2019. Your letter
requests Defendants’ assurances that certain specific categories of records will be preserved pending a
decision in this case. It also requests that we describe to you certain aspects of the preservation advice
that we have provided to our clients in this matter.

         I of course cannot share with you the privileged legal advice that we have conveyed to our clients
regarding their preservation obligations arising from this lawsuit. As you are no doubt aware, most
courts hold that litigation hold notices are considered privileged and protected by the attorney-client
privilege or work product doctrine. E.g., Greenberger v. IRS, 283 F. Supp. 3d 1354, 1373 n.15 (N.D.
Ga. 2017) (“litigation hold letters are generally privileged”); see also Cannata v. Wyndham Worldwide
Corp., No. 10-68, 2011 WL 3495987, at *2 (D. Nev. 2011) (“In general, unless spoliation is at issue, a
litigation hold letter is not discoverable . . . .). Even those courts that have suggested that parties may
probe basic information about preservation have said only that parties may do so as part of discovery
proceedings. See id. That authority does not create a freestanding right to demand that defense counsel
disclose preservation guidance outside of the discovery process, before a defendant has even filed a
response to the complaint. Finally, Plaintiffs’ inquiries into Defendants’ recordkeeping practices are
particularly inappropriate in light of the fact that the Presidential Records Act does not “allow courts, at
the behest of private citizens, to rule on the adequacy of the President’s records management practices
or overrule his records creation, management, and disposal decisions.” Armstrong v. Bush, 924 F.2d
282, 290 (D.C. Cir. 1991).
         Case 1:19-cv-01333-ABJ Document 16-7 Filed 10/01/19 Page 3 of 3



        I can assure you, however, that we have appropriately advised our clients concerning their
preservation obligations, as is our standard practice. Our hope is therefore that you will withdraw your
request that Defendants disclose their preservation advice and refrain from filing baseless motions with
the Court. Should you nevertheless elect to draw the Court into this dispute, we will be prepared to
explain the numerous reasons why you are not entitled to the relief that you are seeking — including, as
set out in our motion to dismiss, the fact that judicial review is not available over any of the claims that
you have asserted in this case.

        I trust that this is responsive to your concerns. If you wish to discuss this further, please feel free
to contact me.

                                                Sincerely,

                                                   /s/

                                                Kathryn Wyer
                                                (202) 616-8475




Page 2
